Citation Nr: 1629857	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-06 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, to include as secondary to his service-connected migraines. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel
INTRODUCTION

The Veteran served in the United States Army from October 1975 to August 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO, in pertinent part, denied the benefit sought on appeal.  

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in December 2013.  However, a large portion of the recording of the hearing was inaudible and only a few pages of transcript could be produced and associated with the claims folder.  The Veteran was contacted in March 2014 to determine whether he desired another hearing, but he failed to respond.  Accordingly, the Board will proceed with the matter on appeal.  


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's major depressive disorder is related to service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, service connection for an acquired psychiatric disability is warranted.  38 U.S.C.A. §§ 1131, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §3.159 (2015).  To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's service connection claim for major depressive disorder, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.

Applicable Law and Analysis

The Veteran asserts that his current acquired psychiatric disability - namely, major depressive disorder - was caused by his period of active duty.  In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Turning first to Shedden element (1), it is undisputed that the Veteran has a current diagnosis of recurrent severe major depressive disorder.  Thus, element (1) of Shedden is accordingly satisfied.

With respect to element (2), in-service disease or injury, the Veteran contends that he was subjected to constant racism and harassment from his superiors and fellow servicemen.  He avers that due to this perceived harassment, he began to use alcohol and drugs as a coping mechanism for his depression.  As a lay person, the Veteran is competent to attest to his experiences and the continuity of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the Board finds that the Veteran's statements are credible, in that they have remained consistent throughout the appeal period.  

In addition, service treatment records demonstrate a change in behavior during the Veteran's period of service.  Upon entrance, there was no indication of any abnormalities in the Veteran's psychiatric systems.  See Report of Medical Examination and Report of Medical History dated October 2, 1975.  However, toward the end of service, the Veteran reported feeling depressed, along with excessive worry and trouble sleeping.  See Reports of Medical History dated February 23, 1977 and July 11, 1978.  At one point, a treating physician noted that the Veteran had difficulty getting along with his fellow soldiers and he was described as being disrespectful and aggressive; the treating physician recommended counseling.  See Service Treatment Records dated December 16, 1976.  The Veteran's military personnel file contains a statement from another serviceman, in which the Veteran was described as belligerent and disrespectful.  See Letter dated May 30, 1978.  The Board finds that based on the evidence of record, to include the Veteran's competent and credible lay statements and the service treatment records, Shedden element (2) has been met.  

The key question in this case is whether the Veteran' current depressive disorder is related to his period of service. 

The Veteran's medical treatment records, while extensive, do not provide a competent nexus for his major depressive disorder.  The records mainly consist of the Veteran's lay statements, which are not competent to provide a nexus opinion.

The Veteran was afforded a VA examination in June 2014.  At that time, the examiner opined that while the Veteran's depressive symptoms "appeared to begin while [the Veteran was] stationed in Germany," he was unable to provide a nexus without resorting to mere speculation.  See VA Examination dated June 13, 2014.

In an October 2014 VA examination, the examiner provided a negative nexus, reasoning that the Veteran's in-service symptoms ceased upon discharge and his current mental health issues were related to his post-service drug abuse and financial strain.  In a subsequent addendum, the examiner stated that his opinion was based on clinical experience and research.  See VA Examination dated October 2, 2014; Addendum dated April 13, 2015.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In this case, the Board was not entirely satisfied with the October 2014 medical opinion.  The October 2014 examiner did not adequately address the Veteran's competent and credible contentions - specifically that he began to use drugs and alcohol in service because he was depressed.  Furthermore, while the examiner opined that the Veteran's current symptoms are not related to the symptoms he had in service, he did not specify why that was the case; nor did he provide adequate rationale as to why the Veteran's current psychiatric disability was not related to his service-connected migraines.  Thus, the Board found it necessary to obtain a medical opinion as to whether the Veteran's major depressive disorder is attributable to either his period of service or his service-connected migraines.

The reviewing VHA physician provided a medical opinion based on a review of the Veteran's records, to include the medical evidence and service treatment records.  The psychiatrist opined that the Veteran's major depressive disorder with psychosis had onset during his period of service and continued after separation.  See Opinion dated May 6, 2016.

Thus, in light of the Veteran's service treatment records, his competent and credible lay assertions, the medical opinion evidence and the VHA opinion of record, the Board finds that the evidence for and against the Veteran's claim is in relative equipoise. When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Accordingly, the benefit-of-the-doubt rule is applicable in this case, and a relationship between the Veteran's current major depressive disorder and his active military service is established.  Element (3) of Shedden is therefore satisfied, and the benefit sought on appeal is allowed.


ORDER

Entitlement to service connection for major depressive disorder is granted.  



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


